United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-2588
                                    ___________

Ben S. Garner,                        *
                                      *
                  Appellant,          *
                                      * Appeal from the United States
      v.                              * District Court for the Eastern
                                      * District of Arkansas.
Lynda Andrews, Bookkeeper, East       *
Arkansas Regional Unit, Arkansas      *      [UNPUBLISHED]
Department of Correction,             *
                                      *
                  Appellee.           *
                                 ___________

                              Submitted: November 10, 1999

                                   Filed: November 15, 1999
                                    ___________

Before BOWMAN, FAGG, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       Ben S. Garner, an Arkansas inmate, appeals the district court's adverse ruling
dismissing Garner's complaint for failure to exhaust administrative remedies mandated
by 42 U.S.C. 1997e(a) of the Prison Litigation Reform Act of 1995. Having reviewed
the record and Garner's brief, we affirm for the reasons stated in the district court's
order. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-